Citation Nr: 0840076	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-28 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 40 percent for ankylosis 
of the right ankle.


REPRESENTATION

Veteran represented by:	Gregory Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
July 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision.


FINDING OF FACT

The evidence fails to show that the veteran's right ankle 
disability has caused frequent hospitalization or has 
markedly interfered with his employability.


CONCLUSION OF LAW

Criteria for a rating in excess of 40 percent for a right 
ankle disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code (DC) 5270 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's right ankle is currently rated at 40 percent 
under 38 C.F.R. § 4.71a, DC 5270, which is assigned for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees or in dorsiflexion at more than 10 degrees, or with 
an abduction, adduction, inversion, or eversion deformity.  
It is noted that the 40 percent rating is the highest 
schedular rating assignable for an ankle disability.

Nevertheless, in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

At his hearing before the Board, the veteran testified that 
he is has difficulty getting around without a wheelchair, and 
that he is forced to use an automated cart in large stores.  
The veteran indicated that he was discharged in 1968 and had 
worked until he was 52 (roughly 1999) when he was forced to 
stop working as a facilities maintenance manager.  The 
veteran explained that he could no longer work, because he 
was unable to walk and had to sit down all of the time, as a 
result of back, hip, and knee pain.  He also testified that 
has he has gotten older his ankle has worsened.  The veteran 
stated that he attempted to work for his father's wood 
working cabinet shop, but he could not do it because of the 
back pain from bending over and putting cabinets together.

In support of the veteran's claim, letters were written by 
his step-son, daughter-in-law, and granddaughter.  Each of 
the letters indicated that the veteran did well for a number 
of years, but in the past few years his condition had 
deteriorated.  The letters reported that the veteran's pain 
and physical discomfort prevented him from walking any real 
distance; and, as a result, the veteran had gained an 
inordinate amount of weight.  The veteran's daughter-in-law 
reported that the veteran could barely walk 20 to 30 feet 
with a cane and needed a wheelchair to go further.  She also 
noted that the veteran had gained close to 100 pounds due to 
his inability to be active and mobile.  The veteran also 
testified that he had gained approximately 80 pounds due to 
an inability to exercise.

VA examinations have confirmed the limiting nature of the 
veteran's right ankle.  At an examination in November 2000, 
the veteran arrived in a wheelchair.  In April 2003, he 
reported being able to walk roughly half a block with a cane 
on a good day, and a quarter of a block on a bad day; and the 
examiner indicated that the veteran clearly had an autofusion 
of his right ankle with no ankle motion, opining that the 
ankle was painful on ambulation and limited his activities of 
daily living.  The examiner further opined that the veteran's 
ankle was unlikely to improve and would continue to affect 
his ability to mobilize and would cause him pain in the 
future.  In March 2005, a VA examiner opined that the 
veteran's right ankle was his sole occupational impairment, 
and that without the ankle disability the veteran would be 
fully active in the occupation of his choice.

Recognizing that the veteran had been awarded the highest 
schedular rating available, the Board referred his claim to 
the Director of Compensation and Pension (C&P) for an 
extraschedular determination.  

In April 2008, the veteran's claims file was reviewed by the 
Director of C&P, who concluded that he veteran was 
appropriately compensated by the 40 percent rating that is 
currently assigned.  The Director conceded that the veteran 
had an obvious and significant disability of the ankle that 
was productive of considerable functional limitation; but 
found that the functional loss and economic impairment was 
appropriately recognized and compensated by the 40 percent 
rating.  The Director noted that the record failed to show 
frequent hospitalizations or marked interference with 
employment that is beyond the economic impairment already 
considered under the regular rating criteria. 

The Board concurs with the assessment of the Director of C&P.  
While it is clear that the veteran is impaired by his 
service-connected right ankle, this impairment is accounted 
for by the rating that is assigned.  The veteran's ankle has 
not required hospitalization; and any interference with the 
veteran's employment that is actually the result of his right 
ankle is contemplated by the 40 percent rating assigned for 
the ankle disability.  The veteran may not be able to work, 
but this inability is the result of a number of non-service 
connected disabilities, rather than just his right ankle.

The veteran indicated that he had to stop working because of 
his ankle.  Nevertheless, he testified before the Board that 
he went on Social Security Administration (SSA) disability on 
account of his leg and his breathing problem.  In this 
regard, it is noted that the veteran has been a 2 pack per 
day smoker since he was 20 (according to VA medical records) 
and he has been diagnosed with emphysema and with chronic 
obstructive pulmonary disease (COPD).  However, the veteran 
has insisted that he is not interested in attempting to quit 
smoking, despite offers of assistance from VA doctors.  One 
treatment record specifically notes that the veteran refuses 
to make any significant lifestyle changes and was still 
smoking/drinking.  As such, the veteran's mobility is clearly 
impacted by impairments other than his ankle.  The veteran is 
also obese; and, while the veteran has stated that he cannot 
exercise, his medical records attribute this inability to his 
COPD and his arthritis, not to his service connected ankle.  
The veteran did cease working as a manager of a computer 
shipping department in 2000, but while he has not 
consistently worked since, the veteran testified that he 
tried working at his father's woodworking company, but he had 
to stop on account of his back disability (diagnosed a 
degenerative disc disease), a condition for which he has 
specifically been denied service connection.  While the 
veteran may not be  employable, this is not due to service 
connected disability.  

It is noted that the VA examiner in March 2005 stated that 
the veteran's ankle was his only impairment to working.  
However, this statement is unsupported by the medical and lay 
evidence.  For example, the veteran's mobility is 
unquestionably limited, but it is clearly a combination of 
his service connected ankle disability and his multiple non-
service connected disabilities, which include COPD and 
degenerative disc disease in the back.  Yet, the examiner 
makes no mention of COPD or his other respiratory conditions.  
Similarly, the examiner stated that the veteran had last 
worked in 2000 for a computer company, but made no mention of 
the fact that the veteran had tried working for his father 
since 2000, but had failed on account of back pain.  The 
Board notes that a bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 
348 (1998).  In this case, the examiner's opinion found that 
the veteran could not work on account of his ankle, but 
failed to even mention the fact that he had tried to work but 
had been unable to due to his back.

The Board does not dispute the fact that the veteran's ankle 
is painful and can be debilitating.  However, the evidence of 
record fails to support an extraschedular rating in the case 
of the veteran's right ankle.  Therefore his claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

In the present case, notice was provided by letters dated in 
March 2004 and April 2008.  Although the notice provided to 
the veteran was not given prior to the first adjudication of 
the claim, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the 
veteran's claim was readjudicated following completion of the 
notice requirements.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006).  As such, any defect concerning the timing 
of the notice requirement was harmless error.  

VA treatment records have been obtained.  The veteran was 
also provided with a VA examination (the report of which has 
been associated with the claims file).  Additionally, the 
veteran testified at a hearing before the Board.  
Furthermore, the veteran's claim was referred to the Director 
of C&P for an extraschedular determination.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 40 percent for ankylosis of the right 
ankle is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


